DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 and 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-6 and 8-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 29, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of January 24, 2022, filed April 25, 2022 is acknowledged.  Claims 1-16 are pending, claim 1 is independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Wheeler on June 13, 2022.
The application has been amended as follows: 
Claim 4, line 2: change “the heating time” to “a heating time”,
Claim 8, line 2: change “the heating time” to “a heating time”,
Claim 9, line 2: change “the heating time” to “a heating time”,
Claim 10, line 2: change “the heating time” to “a heating time”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed ceramic circuit substrate is Iwamoto et al. (JP 4674983 B2, machine translation, and original), hereinafter Iwamoto, previously of record in the Requirement for Restriction dated October 29, 2020.  Iwamoto translation teaches a circuit substrate formed by a ceramic body of aluminum nitride or silicon nitride and a copper plate bonded via a brazing material containing Ag, Cu and Sn (claim 1; [0021]), the thickness of the bonding layer is 8-13 microns, which is the distance the Ag can diffuse across ([0016]; [0019]; which is a distance from a surface to a portion of Ag diffused the farthest; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), and the area of voids in the bonding layer is calculated and shown in Table 1 ([0025]-[0026]).  Iwamoto original shows the void % in example 1 is 0.1% (Table 1; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  Further regarding “formed by bonding…via a brazing material” this is a product by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  
Iwamoto does not teach or suggest, alone or in combination with the prior art, a maximum point of which the Ag diffuses in a copper plate thickness direction from the surface of the ceramic substrate into the copper plate is 5-20 microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and claim amendments, filed April 25, 2022, with respect to 35 U.S.C. 102 rejections have been fully considered and are persuasive.  The rejections of January 24, 2022 have been withdrawn.  Specifically the clarification to the claim that the diffusion is into the copper plate of 5-20 microns and it being a maximum point overcome the prior art of Iwamoto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784